UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7351



RICHARD ANTHONY MITCHELL,

                                             Petitioner - Appellant,

          versus


ROBERT SMITH,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-629-5-H)


Submitted:   January 18, 2001             Decided:   January 25, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard Anthony Mitchell, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Anthony Mitchell seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).     We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.           Accordingly,

we deny Mitchell’s motion for a certificate of appealability and

dismiss   the   appeal   on   the   reasoning   of   the   district   court.

Mitchell v. Smith, No. CA-98-629-5-H (E.D.N.C. Sept. 6, 2000).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                 DISMISSED




                                      2